DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 10/26/22, for application number 16/790,267 has been received and entered into record.  Claims 1, 9, and 13 have been amended, Claims 7, 8, 11, 12, 19, and 20 were previously cancelled.  Therefore, Claims 1-6, 9, 10, and 13-18 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9, 10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rothman et al., US 2013/0198502 A1, in view of Cho, US 2015/0186161 A1.
Regarding Claim 1, Rothman teaches an information handling system [Fig 5, item 500b] comprising: 
at least one processor [item 511; [0037]]; and 
a computer-readable medium having instructions thereon that are executable by the at least one processor [item 530 containing software 532 and item 535 containing software 537;  [0040], [0042]]  
in response to detection of a first trigger event, enabling an accelerated boot process [Fig 3, steps 105 - 130 to NO path from 130 to 140-150; control passes to diamond 130 where it can be determined whether an input is to be requested from a user (i.e. first trigger event). .... If no such request of input occurs, control passes directly to block 140 where OS bootstrap code can be launched, which in one embodiment can be implemented via a boot manager. Accordingly, control passes to block 150 where the OS boot can be finalized. ([0019]- Accelerated Boot process (excluding steps 160-170) is enabled when No user request input (first trigger event) is detected]; and 
in response to detection of a second, different trigger event, enabling a non-accelerated boot process [YES path from 130 to 160 - 170 to 140-150;  [0020]-[0021] (second trigger event); control next passes to block 170 where the request can be serviced and the data returned.  For example, in the context of a user keyboard input, a keyboard handler can be called to obtain the incoming key strokes from a keyboard buffer and return the data to the indicated location such as a BIOS routine that uses this data as an input. [0021] - when a second trigger event (user input request ) detected, non- accelerated boot process including steps 160-170 in the process is initiated]; 
wherein the non-accelerated boot process includes parsing data, and wherein the accelerated boot process does not include parsing the data [Fig 3; non-accelerated boot process includes processing/parsing information in steps 160- 170, accelerated boot process avoids step 160-170; control next passes to block 170 where the request can be serviced and the data returned [0021]]. 
Although Rothman discloses interface for user input according to UEFI simple input protocol (par. 18-20), Rothman does not explicitly disclose that the data parsed in the non-accelerated boot process is an internal forms representation (IFR) to generate a database usable by a pre-boot browser, and that the accelerated boot process includes generating the database from data stored during a previous non-accelerated boot process.
In the analogous art of a BIOS [Abstract], Cho teaches that user data is entered in a boot environment using a setup menu in an internal forms representation (IFR) [par 24] to generate a database usable by a pre-boot browser, and [0025] teaches that UEFI BIOS data is displayed by a startup menu (a pre-boot browser); [0036] teaches the changed UEFI BIOS configuration data is then stored in a memory in a file form (a database)] the accelerated boot process includes generating the database from data stored during a previous non-accelerated boot process [par 39 teaches a reboot process is performed using the previously stored configuration data]. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of Cho parsing IFR in the non- accelerated boot process of Rothman for the benefit of allowing a user to access a setup menu to be displayed during a UEFI BIOS boot process (par 24-25), since IFR encoding is designed to be comparatively easy to parse and to manipulate programmatically. 
Regarding Claim 2, Rothman and Cho disclose the system of Claim 1.  Cho further teaches the database is a platform level data model (PLDM) database [Fig 2, par 36; The platform system 10 writes the changed configuration data to the UEFI BIOS 12 (step S36), par 38; Changed configuration data is written to be used by the boot process, which is a database for the platform system.].
Regarding Claim 3, Rothman and Cho disclose the system of Claim 1.  Rothman further discloses the computer-readable medium includes a Basic Input/Output System (BIOS) [method 100 may be implemented in firmware such as logic of BIOS, par 18].
Regarding Claim 4, Rothman and Cho disclose the system of Claim 3.  Rothman further discloses the BIOS comprises a Unified Extensible Firmware Interface (UEFI) BIOS [execution of a pre-boot environment, e.g., a Unified Extensible Firmware Interface (UEFI) pre-boot environment can occur, par 18].
Regarding Claim 5, Rothman and Cho disclose the system of Claim 4.  Cho further teaches the IFR is compatible with a binary format defined by a UEFI Specification [par 24].
Regarding Claim 6, Rothman and Cho disclose the system of Claim 1.  Rothman further discloses the instructions are further executable for, in response to not detecting either the first trigger event or the second trigger event, enabling the accelerated boot process as a default boot process [Fig 3, step 130; If no such request of input occurs, control passes directly to block 140 where OS bootstrap code can be launched; if no input is entered, the default is the quick boot path, par 19].
Regarding Claim 9, Rothman discloses a method [using the system of Fig. 5].  Claim 9 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Regarding claim 10, Rothman and Cho disclose the method of Claim 9.  Claim 10 repeats the same limitations as recited in Claims 2-5, and is rejected accordingly.
Regarding Claim 13, Rothman discloses an article of manufacture comprising a non- transitory, computer-readable medium having computer- executable code thereon that is executable by a processor of an information handling system [Fig 5, storage 535 containing software 537 executable by processor 511, par 37].  
The remainder of Claim 13 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Regarding Claims 14-18, Rothman and Cho disclose the article of Claim 13.  Claims 14-18 repeat the same limitations as recited in Claims 2-6, respectively, and are rejected accordingly. 

Response to Arguments
Applicant's arguments filed 10/26/22 have been fully considered but they are not persuasive.
Applicant argues Rothman is silent as to an “accelerated” or “non-accelerated” boot process, and there is no discussion of parsing of data.  Examiner respectfully disagrees.
While Rothman does not explicitly use the terms “accelerated” or “non-accelerated” when describing the boot process, Rothman nonetheless discloses two different boot processes, one of which occurs faster than the other.  As noted in the rejection above, Fig. 3 illustrates a boot process when there is input requested from the user at step 130, which leads to calling an interface for an input device at step 160, and initialization of hardware at step 165, followed by servicing of the request and returning the data to the indicated location at step 170, parsing the data to provide the appropriate input to a BIOS routine [par 20, 21].  These steps proceed through a typical boot process, which ultimately leads to launch the OS bootstrap at step 140, and finalizing the OS boot at step 150.  
The other boot process illustrated in Fig. 3 illustrates the situation in which there is no input requested from the user, and the boot process proceeds directly to step 140 to launch the OS bootstrap, and subsequently finalize the OS boot at step 150.  Thus, the boot process in which there is no input requested is a faster, or “accelerated” boot, in which all of the steps involved in requested input from the user is bypassed, while the boot process in which input is requested from the user, is a slower, “non-accelerated” boot.  As such, Rothman does indeed disclose both an “accelerated” and “non-accelerated” boot process involving parsing of data, despite not explicitly utilizing the terms “accelerated,” “non-accelerated,” or “parsing.”
No additional arguments were presented as to the remaining limitations or claims, and as such, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571) 272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186